DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 4-13 and 15 are canceled.
Priority
The foreign priority document filed with the petition for its acceptance filed on May 17, 2022 is noted and said petition is currently pending with the Office of Petitions.
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 11, 2022 is withdrawn in view of the Amendment received on May 31, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claim 1 has been amended to alter the term, “matrix object” to the term, “specific matrix object.”
There is no support for such a term as provided in the application as originally filed.
In fact, the term, “matrix object”, which is the only support provided by Application as filed, defines that it is at best, “non-specific”:
“Cells that occur jointly with the target cells in whole blood hereinafter referred to as matrix objects.  Matrix cells comprise in particular the various types of immune cells (lymphocytes) as well as erythrocytes and cell fragments such as platelets.” (lines 7-9, page 3)

In other words, matrix object is comprised of target cells, and those cells that occur jointly with the target cells (thus non-targeted).
Therefore, the application does not provide support for a matrix object that “specifically” occurs jointly with the target.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Brozek, Wolfgang (US 2011/0195437 A1, published August 11, 2011), made in the Office Action mailed on March 11, 2022 is withdrawn in view of the Amendment received on May 31, 2022.
The rejection of claims 1-3, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Moller et al. (Cytokine, 2005, vol. 32, pages 304-315), made in the Office Action mailed on March 11, 2022 is withdrawn in view of the Amendment received on May 31, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariede et al. (Brazillian Journal of Microbiology, 2015, vol. 46, no. 2, pages 624-629; IDS ref).
With regard to claim 1, Ariede et al. teach a method for specific detection of target pathogen in whole blood, comprising the steps of:
collecting a whole blood sample (“blood sample was centrifuged for 3 min”, page 628, 1st column);
obtaining from the whole blood sample at least one specific blood cell population that occurs jointly with the target pathogens to obtain specific matrix object in which the target pathogens are enriched (“blood sample was centrifuged for 3 min … to obtain platelet-rich plasma … platelet pellet was washed …”, page 628, 1st column); and
specifically detecting the target pathogen in the specific matrix (“studies have demonstrated that in individuals infected with HCV, viral RNA is associated with platelets, which are carriers of the virus in circulation … aim of this study was to perform comparative evaluation of the stability of HCV RNA in … isolated platelets”, page 627, 2nd column to page 628, 1st column, 1st paragraph; also, “HCV RNA quantification in plasma and platelet was performed …”, page 628, 1st column, 8th paragraph).
With regard to claim 2, RT-PCR is performed (“[a]fter the last washed, the supernatant was used as source to RT-PCR for HCV identification … for evaluate any possibility of contamination with serum HCV”, page 628, 1st column, bottom paragraph).
With regard to claim 14, platelets are disc-shaped piece of cell that is found in blood (therefore, cell-fragments).
With regard to claim 16, the pathogens is HCV (see above).
Therefore, the invention as claimed is anticipated by Ariede et al.
	
Claim Rejections - 35 USC § 103
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Moller et al. (Cytokine, 2005, vol. 32, pages 304-315) in view of Cesar et al. (Molecular Reproduction and Development, 2007, vol. 74, pages 554-559), made in the Office Action mailed on March 11, 2022 is withdrawn in view of the Amendment received on May 31, 2022.
Rejection – New Grounds, Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ariede et al. (Brazillian Journal of Microbiology, 2015, vol. 46, no. 2, pages 624-629; IDS ref) in view of Gibellini et al. (Molecular and Cellular Probes, August 2006, vol. 20, pages 223-229).
The teachings of Ariede et al. have already been discussed above.
Ariede et al. do not explicitly teach that multiplex PCR should be performed.
Gibellini et al. teach that HIV-1 and HCV co-infection is a relatively common clinical occurrence and further teach a method of amplifying them in a multiplex RT-PCR reaction:
“HIV-1 and HCV co-infection is a relatively common clinical occurrence in Europe and in USA affecting approximately 25% of HIV-infected patients and 10% of HCV-infected individuals, respectively …” (page 223, 1st column)

“This paper describes a RT-PCR multiplex real-time technique based on SYBR Green as fluorochrome for simultaneous detection of HIV-1 and HCV genomes in clinical plasma samples” (page 224, 1st column)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ariede et al. with the teachings of Gibellini et al, thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Gibellini et al. suggests that HCV and HIV-1 co-infection is a rather common occurrence in clinical specimen.  Therefore, one of ordinary skill in the art would have been reasonably motivated to combine this suggestion with the teachings of Ariede et al. so as to also test for the presence of HIV-1 along with the HCV from the method of Ariede et al. by performing a multiplex RT-PCR as taught by Gibellini et al.
	Given that Ariede et al. already employed RT-PCR for the detection of HCV in their method, one of ordinary skill in the art would have predicted that combining additional primers which are specific for HIV-1 as taught by Gibellini et al. would have yielded a successful outcome.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 18, 2022
/YJK/